ORDER
PER CURIAM
Ronald Wright (“Appellant”) appeals the judgment of the Circuit Court of Audrain County, entered after a jury trial, finding him guilty of one count of first-degree robbery and one count of armed criminal action. On appeal, Appellant argues the trial court erred when it allowed the State to present evidence that he attempted to provide police with information on drug activity in exchange for his release from confinement. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).